     Case 2:90-cv-00520-KJM-DB Document 6863 Filed 09/15/20 Page 1 of 9

 1   XAVIER BECERRA, State Bar No. 118517                  PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                        LISA M. POOLEY, State Bar No. 168737
 2   MONICA N. ANDERSON, State Bar No. 182970              SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                     LAUREL E. O’CONNOR, State Bar No. 305478
 3   ADRIANO HRVATIN, State Bar No. 220909                 HANSON BRIDGETT LLP
     Supervising Deputy Attorney General                     1676 N. California Boulevard, Suite 620
 4   ELISE OWENS THORN, State Bar No. 145931                 Walnut Creek, CA 94596
     TYLER V. HEATH, State Bar No. 271478                     Telephone: (925) 746-8460
 5   KYLE A. LEWIS, State Bar No. 201041                      Fax: (925) 746-8490
     LUCAS HENNES, State Bar No. 278361                       E-mail: PMello@hansonbridgett.com
 6   Deputy Attorneys General                              Attorneys for Defendants
      1300 I Street, Suite 125
 7    P.O. Box 944255                                      ROMAN M. SILBERFELD, State Bar No. 62783
      Sacramento, CA 94244-2550                            GLENN A. DANAS, State Bar No. 270317
 8    Telephone: (916) 210-7318                            ROBINS KAPLAN LLP
      Fax: (916) 324-5205                                    2049 Century Park East, Suite 3400
 9    E-mail: Elise.Thorn@doj.ca.gov                         Los Angeles, CA 90067-3208
     Attorneys for Defendants                                Telephone: (310) 552-0130
10                                                           Fax: (310) 229-5800
                                                             E-mail: RSilberfeld@RobinsKaplan.com
11                                                         Special Counsel for Defendants

12                           IN THE UNITED STATES DISTRICT COURT

13                         FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                     SACRAMENTO DIVISION

15

16
     RALPH COLEMAN, et al.,                             2:90-cv-00520 KJM-DB (PC)
17
                                           Plaintiffs, DEFENDANTS’ COMPLIANCE
18                                                     REPORTS FOR TRANSFERS OF CLASS
                    v.                                 MEMBERS OUT OF DESERT
19                                                     INSTITUTIONS

20   GAVIN NEWSOM, et al.,

21                                      Defendants.

22

23         The attached California Department of Corrections and Rehabilitation (CDCR) reports

24   capture information concerning the transfer of class members out of desert institutions under the

25   Stipulation and Order Approving Plan to Report on Class Members Transferred Out of Desert

26   Institutions filed on May 19, 2020. (ECF No. 6678.)

27         The report attached at Exhibit A shows that twenty inmates were placed in CDCR’s Mental

28   Health Services Delivery System in August 2020 while housed in a desert institution; three class
                                                  1
                                   Defs.’ Compliance Reports for Desert Transfers (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6863 Filed 09/15/20 Page 2 of 9

 1   members placed in the Mental Health Services Delivery System in May, June, and July 2020,

 2   were transferred or paroled from desert institutions in August 2020; and, as of the report’s

 3   September 1, 2020 date, seventy-five patients in the Mental Health Services Delivery System

 4   remained in desert institutions in August 2020 beyond the fourteen-day transfer timeline. All

 5   delayed transfers were due to inmate movement restrictions related to COVID-19.

 6         The report attached as Exhibit B shows that no Coleman class members transferred to

 7   desert institutions in August 2020, and that the class member transferred to a desert institution in

 8   April 2020 for a court proceeding remained at that institution during the month of August 2020.

 9                                           CERTIFICATION
10         Defendants’ counsel certifies that she reviewed the following order relevant to this filing:

11   ECF No. 6296 and ECF No. 6678.

12    Dated: September 15, 2020                         Respectfully submitted,
13                                                      XAVIER BECERRA
                                                        Attorney General of California
14                                                      ADRIANO HRVATIN
                                                        Supervising Deputy Attorney General
15
                                                        /s/ Elise Owens Thorn
16
                                                        ELISE OWENS THORN
17                                                      Deputy Attorney General
                                                        Attorneys for Defendants
18

19

20

21

22

23

24

25

26

27

28
                                                       2
                                    Defs.’ Compliance Reports for Desert Transfers (2:90-cv-00520 KJM-DB (PC))
               Case 2:90-cv-00520-KJM-DB Document 6863 Filed 09/15/20
STATE OF CALIFORNIA — DEPARTMENT OF CORRECTIONS AND REHABILITATION      Page
                                                                 EDMUND G. BROWN3JR.,
                                                                                  ofGOVERNOR
                                                                                      9
DIVISION OF HEALTH CARE SERVICES
STATEWIDE MENTAL HEALTH PROGRAM
P.O. Box 588500
Elk Grove, CA 95758




        September 15, 2020

        Adriano Hrvatin, Esq.
        Elise Owens Thorn, Esq.
        California Department of Justice
        455 Golden Gate Avenue, Suite 11000
        San Francisco, CA 94102-5500

        RE:      DEFENDANT CDCR’S COMPLIANCE REPORTS FOR THE TRANSFER OF
                 COLEMAN CLASS MEMBERS OUT OF DESERT INSTITUTIONS

        Dear Mr. Hrvatin and Ms. Thorn:

        The California Department of Corrections and Rehabilitation (CDCR) submits its monthly
        information on compliance with the Desert Institutions Expedited Transfer for Mental Health
        Services Delivery System policy approved by the Court on September 27, 2019. (ECF No.
        6296.) Attached as Exhibit A is CDCR’s MH Change report that provides tracking information
        for inmates referred to the Mental Health Services Delivery System while housed in one of the
        six desert institutions during the month of August 2020, with the inmates’ identifying
        information redacted. As Exhibit A reflects, twenty inmates were referred for mental health
        treatment while housed in a desert institution during the month of August 2020, eight of whom
        remained in desert institutions in August 2020 beyond the fourteen-day transfer timeline. Those
        inmates were not transferred to institutions with mental health programs due to the policy in
        place to restrict inmate movement during the COVID-19 pandemic. The report also shows that
        three class members who were placed in the Mental Health Services Delivery System in May,
        June, and July of 2020 were transferred from desert institutions in August 2020. All delayed
        transfers were due to inmate movement restrictions related to COVID-19.
                Attached as Exhibit B is the monthly MH Upon Arrival report that provides tracking
        information for Coleman class members placed in one of the six desert institutions during the
        reporting period, with the inmate’s identifying information redacted. This report only captures
        patients at the Correctional Clinical Case Management System (CCCMS) and Enhanced
        Outpatient Program (EOP) levels of care. This report indicates that no class members transferred
        to desert institutions in August 2020. The report further shows that a Coleman class member
        transferred to a desert institution in April 2020 remained in the desert institution in August 2020
        for court proceedings.

        Sincerely,

        /s/ Charles Callahan

        CHARLES CALLAHAN
        Acting Deputy Director
        California Department of Corrections and Rehabilitation
        Division of Adult Institutions
Case 2:90-cv-00520-KJM-DB Document 6863 Filed 09/15/20 Page 4 of 9




                    Exhibit A
                                                                                       Case 2:90-cv-00520-KJM-DB Document 6863 Filed 09/15/20 Page 5 of 9
MHSDS Inmates at Desert Institutions Historical MH Change
Run Date: 09/01/2020 08:05 AM
Run By: rodney.price
Institutions Selected: CAC, CAL, CCC, CEN, CVSP, ISP
Date Range: 08/01/2020 - 08/31/2020
Selection Criteria This report generates a list of MHSDS inmates who were housed for any length of time at a desert institution and
were MH Change.
R2
                                                                                                                                                                                                                                                                                            Calendar Days
                                                                                                                                      Endorsement                         Arrival Date to Desert                                         Departure Date From    Arrival Date to Endorsed    Since MHSDS
 Institution   CDC Number         Last Name                      MH LOC                  Medical Hold         Endorsement Date                       Endorsement Level                             MHSDS Begin Date    MHLOC History                                                                                     Comment
                                                                                                                                       Institution                              Institution                                                  Institution           MHSDS Institution       Begin Date and
                                                                                                                                                                                                                                                                                           Transfer Arrival

CAC                                              EOP 08/31/2020 - 08/31/2020                   Y                                                                         08/22/2020 02:41          08/31/2020         MH Change
CAL                                              CCCMS 05/25/2020 - 08/27/2020                 N        08/26/2020 12:16                 RJD                IV           09/19/2013 02:17          05/25/2020         MH Change        08/27/2020 12:16        08/27/2020 15:04                  94
                                                                                                                                                                                                                                                                                                              131 days -No movement due to
CAL                                              CCCMS 04/22/2020 - 08/31/2020                 N        05/06/2020 00:00                  CCI               IV           12/20/2016 14:08          04/22/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              80 days -No movement due to
CAL                                              CCCMS 06/12/2020 - 08/31/2020                 N        06/18/2020 08:25                 SVSP               IV           05/30/2019 07:41          06/12/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              74 days -No movement due to
CAL                                              CCCMS 06/18/2020 - 08/31/2020                 N        06/26/2020 00:00                 KVSP               IV           05/20/2020 14:21          06/18/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              95 days -No movement due to
CAL                                              CCCMS 05/28/2020 - 08/31/2020                 N        06/05/2020 00:00                 KVSP               IV           03/19/2020 15:19          05/28/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              Removed from MHSDS on
                                                                                                                                                                                                                                                                                                              8/19/2020.
CAL                                              CCCMS 07/06/2020 - 08/19/2020                 N        06/03/2020 00:00                  CCI               IV           04/20/2017 16:05          07/06/2020         MH Change
                                                                                                                                                                                                                                                                                                              44 days -No movement due to
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              130 days -No movement due to
CAL                                              CCCMS 04/23/2020 - 08/31/2020                 N        04/24/2020 00:00                 SVSP               IV           09/06/2017 14:05          04/23/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              82 days -No movement due to
CAL                                              EOP 06/10/2020 - 08/31/2020                   N        06/12/2020 00:00                 RJD                IV           05/28/2020 14:58          06/10/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              111 days -No movement due to
CAL                                              CCCMS 05/12/2020 - 08/31/2020                 N        06/01/2020 00:00                HDSP                IV           01/20/2019 00:16          05/12/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              42 days -No movement due to
CAL                                              CCCMS 07/20/2020 - 08/31/2020                 N        07/08/2020 00:00                 PVSP               III          05/10/2020 20:15          07/20/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              17 days -No movement due to
CAL                                              CCCMS 08/14/2020 - 08/31/2020                 N        08/21/2020 00:00                 RJD                IV           01/03/2020 14:06          08/14/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              104 days -No movement due to
CAL                                              CCCMS 05/19/2020 - 08/31/2020                 N        05/22/2020 08:36                 NKSP               III          03/12/2020 10:00          05/19/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
CAL                                              CCCMS 07/21/2020 - 08/19/2020                 N        07/31/2020 00:00                 NKSP               III          05/27/2020 17:58          07/21/2020         MH Change        08/19/2020 07:15        08/19/2020 13:45                  29
                                                                                                                                                                                                                                                                                                              116 days -No movement due to
CAL                                              CCCMS 05/07/2020 - 08/31/2020                 N        05/14/2020 00:00                 SATF               III          07/29/2020 09:23          05/07/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              81 days -No movement due to
CAL                                              CCCMS 06/11/2020 - 08/31/2020                 N        06/18/2020 00:00                 DVI                III          04/02/2012 20:03          06/11/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
CAL                                              CCCMS 08/20/2020 - 08/31/2020                 N        08/27/2020 00:00                 WSP                III          12/14/2017 15:10          08/20/2020         MH Change
                                                                                                                                                                                                                                                                                                              46 days -No movement due to
CAL                                              CCCMS 07/16/2020 - 08/31/2020                 N        06/15/2020 00:00                  CCI               IV           12/19/2018 07:21          07/16/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              63 days -No movement due to
CAL                                              CCCMS 06/29/2020 - 08/31/2020                 N        07/09/2020 00:00                 RJD                IV           05/20/2020 14:21          06/29/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              17 days -No movement due to
CAL                                              CCCMS 08/14/2020 - 08/31/2020                 N        08/24/2020 00:00                 SATF               IV           03/11/2020 15:55          08/14/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
CAL                                              CCCMS 06/04/2020 - 08/20/2020                 N        08/19/2020 11:40                 RJD                IV           05/20/2020 14:21          06/04/2020         MH Change        08/20/2020 08:14        08/20/2020 11:37                  77
                                                                                                                                                                                                                                                                                                              87 days -No movement due to
CAL                                              CCCMS 06/05/2020 - 08/31/2020                 N        06/15/2020 00:00                  CCI               IV           09/07/2018 23:35          06/05/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
CCC                                              CCCMS 08/26/2020 - 08/26/2020                 N        10/21/2019 00:00                                                                           08/26/2020         MH Change
                                                                                                                                                                                                                                                                                                              108 days -No movement due to
CEN                                              CCCMS 05/15/2020 - 08/31/2020                 N        05/20/2020 00:00                 SAC                IV           01/28/2020 15:33          05/15/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
CEN                                              CCCMS 08/21/2020 - 08/31/2020                 N        08/31/2020 00:00                HDSP                IV           04/25/2019 17:37          08/21/2020         MH Change
                                                                                                                                                                                                                                                                                                              54 days -No movement due to
CEN                                              CCCMS 07/08/2020 - 08/31/2020                 N        07/09/2020 00:00                 KVSP               IV           01/30/2020 17:56          07/08/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              75 days -No movement due to
CEN                                              CCCMS 06/17/2020 - 08/31/2020                 N        06/22/2020 00:00                 COR                IV           02/26/2016 10:47          06/17/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              124 days -No movement due to
CEN                                              CCCMS 04/29/2020 - 08/31/2020                 N        05/05/2020 00:00                  CCI               IV           09/28/2017 17:52          04/29/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
CEN                                              CCCMS 08/21/2020 - 08/31/2020                 N        08/27/2020 00:00                 SATF               III          10/17/2017 17:14          08/21/2020         MH Change
                                                                                                                                                                                                                                                                                                              19 days -No movement due to
CEN                                              CCCMS 08/12/2020 - 08/31/2020                 N        11/18/2019 00:00                                                                           08/12/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                                                                                                                                                                                                                                                              40 days -No movement due to
CEN                                              CCCMS 07/22/2020 - 08/31/2020                 N        07/28/2020 00:00                 KVSP               IV           01/22/2020 17:10          07/22/2020         MH Change
                                                                                                                                                                                                                                                                                                              Covid-19
                                                                            Case 2:90-cv-00520-KJM-DB Document 6863 Filed 09/15/20 Page 6 of 9
                                                                                                                                                                                                                                                                     Calendar Days
                                                                                                                  Endorsement                         Arrival Date to Desert                                       Departure Date From   Arrival Date to Endorsed    Since MHSDS
Institution   CDC Number   Last Name                  MH LOC                Medical Hold       Endorsement Date                  Endorsement Level                             MHSDS Begin Date    MHLOC History                                                                                  Comment
                                                                                                                   Institution                              Institution                                                Institution          MHSDS Institution       Begin Date and
                                                                                                                                                                                                                                                                    Transfer Arrival

                                                                                                                                                                                                                                                                                       40 days -No movement due to
CEN                                    CCCMS 07/22/2020 - 08/31/2020             Y         08/03/2020 00:00         HDSP                IV           02/14/2020 12:49          07/22/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       110 days -No movement due to
CEN                                    CCCMS 05/13/2020 - 08/31/2020             N         01/25/2019 00:00                                                                    05/13/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       110 days -No movement due to
CEN                                    CCCMS 05/13/2020 - 08/31/2020             N         05/20/2020 00:00          COR                IV           02/11/2020 17:29          05/13/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       80 days -No movement due to
CEN                                    CCCMS 06/12/2020 - 08/31/2020             N         06/22/2020 00:00          CTF                II           09/26/2017 16:27          06/12/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       18 days -No movement due to
CEN                                    CCCMS 08/13/2020 - 08/31/2020             N         08/20/2020 00:00          COR                IV           08/01/2020 10:57          08/13/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                       CCCMS 06/12/2020 - 08/31/2020, EOP                                                                                                                                                                                                              80 days -No movement due to
CEN                                                                              Y                                                                   05/21/2020 17:31          06/12/2020         MH Change
                                       08/31/2020 - 08/31/2020                                                                                                                                                                                                                         Covid-19
                                                                                                                                                                                                                                                                                       75 days -No movement due to
CEN                                    CCCMS 06/17/2020 - 08/31/2020             Y         06/24/2020 00:00         MCSP                III          12/12/2019 16:32          06/17/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       54 days -No movement due to
CEN                                    CCCMS 07/08/2020 - 08/31/2020             Y         07/13/2020 00:00         MCSP                III          05/21/2020 18:50          07/08/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       19 days -No movement due to
CEN                                    CCCMS 08/12/2020 - 08/31/2020             Y         08/19/2020 00:00          CTF                II           07/23/2019 16:56          08/12/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       74 days -No movement due to
CEN                                    CCCMS 06/18/2020 - 08/31/2020             N         06/22/2020 00:00          DVI                III          11/27/2019 17:31          06/18/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       40 days -No movement due to
CEN                                    CCCMS 07/22/2020 - 08/31/2020             N         08/05/2020 00:00          CMC                II           05/27/2020 14:16          07/22/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       26 days -No movement due to
CEN                                    CCCMS 08/05/2020 - 08/31/2020             N         08/14/2020 00:00         MCSP                III          03/10/2020 15:03          08/05/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       138 days -No movement due to
CEN                                    CCCMS 04/15/2020 - 08/31/2020             N         04/17/2020 00:00          RJD                III          03/17/2020 17:36          04/15/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       131 days -No movement due to
CEN                                    CCCMS 04/22/2020 - 08/31/2020             Y         04/29/2020 00:00          CRC                II           03/16/2020 16:35          04/22/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       39 days -No movement due to
CEN                                    CCCMS 07/23/2020 - 08/31/2020             Y         07/28/2020 00:00         MCSP                III          06/05/2020 18:25          07/23/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       68 days -No movement due to
CEN                                    CCCMS 06/24/2020 - 08/31/2020             N         06/30/2020 00:00          DVI                III          07/06/2020 14:28          06/24/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
CEN                                    CCCMS 08/19/2020 - 08/31/2020             N         08/31/2020 00:00          COR                IV           02/05/2016 11:29          08/19/2020         MH Change
                                                                                                                                                                                                                                                                                       96 days -No movement due to
CEN                                    CCCMS 05/27/2020 - 08/31/2020             Y         06/04/2020 00:00          KVSP               IV           08/10/2020 03:05          05/27/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       75 days -No movement due to
CEN                                    CCCMS 06/17/2020 - 08/31/2020             Y         06/22/2020 00:00         MCSP                III          06/02/2020 11:10          06/17/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       95 days -No movement due to
CEN                                    CCCMS 05/28/2020 - 08/31/2020             Y         06/12/2020 00:00         HDSP                IV           05/28/2020 23:10          05/28/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       19 days -No movement due to
CEN                                    CCCMS 08/12/2020 - 08/31/2020             Y         07/28/2020 00:00          COR                IV           08/07/2020 15:24          08/12/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       100 days -No movement due to
CEN                                    CCCMS 05/23/2020 - 08/31/2020             N         06/22/2020 00:00         HDSP                IV           08/04/2011 00:00          05/23/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       62 days -No movement due to
CEN                                    CCCMS 06/30/2020 - 08/31/2020             N         07/09/2020 00:00          SATF               IV           07/16/2019 17:34          06/30/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       27 days -No movement due to
CVSP                                   CCCMS 08/04/2020 - 08/31/2020             N         08/06/2020 00:00          VSP                II           03/27/2018 15:18          08/04/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       80 days -No movement due to
CVSP                                   CCCMS 06/12/2020 - 08/31/2020             N         06/19/2020 00:00          SATF               II           10/01/2018 10:44          06/12/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
CVSP                                   CCCMS 08/20/2020 - 08/31/2020             N         08/28/2020 00:00          COR                II           07/10/2020 16:45          08/20/2020         MH Change
                                                                                                                                                                                                                                                                                       132 days -No movement due to
ISP                                    CCCMS 04/21/2020 - 08/31/2020             N         04/29/2020 00:00          CMC                II           04/05/2020 11:04          04/21/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       33 days -No movement due to
ISP                                    CCCMS 07/29/2020 - 08/31/2020             N         07/30/2020 00:00          CRC                II           04/24/2020 09:56          07/29/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       84 days -No movement due to
ISP                                    CCCMS 06/08/2020 - 08/31/2020             N         06/09/2020 00:00          VSP                II           04/27/2020 02:08          06/08/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       131 days -No movement due to
ISP                                    CCCMS 04/22/2020 - 08/31/2020             N         04/29/2020 00:00          SATF               II           04/09/2020 09:42          04/22/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       138 days -No movement due to
ISP                                    CCCMS 04/15/2020 - 08/31/2020             N         04/22/2020 00:00          CTF                II           04/11/2020 10:46          04/15/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       59 days -No movement due to
ISP                                    CCCMS 07/03/2020 - 08/31/2020             N         07/09/2020 00:00         MCSP                III          06/02/2020 20:57          07/03/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       54 days -No movement due to
ISP                                    CCCMS 07/08/2020 - 08/31/2020             N         07/14/2020 00:00          CRC                II           04/04/2020 12:14          07/08/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                            Case 2:90-cv-00520-KJM-DB Document 6863 Filed 09/15/20 Page 7 of 9
                                                                                                                                                                                                                                                                     Calendar Days
                                                                                                                  Endorsement                         Arrival Date to Desert                                       Departure Date From   Arrival Date to Endorsed    Since MHSDS
Institution   CDC Number   Last Name                  MH LOC                Medical Hold       Endorsement Date                  Endorsement Level                             MHSDS Begin Date    MHLOC History                                                                                  Comment
                                                                                                                   Institution                              Institution                                                Institution          MHSDS Institution       Begin Date and
                                                                                                                                                                                                                                                                    Transfer Arrival

                                                                                                                                                                                                                                                                                       54 days -No movement due to
ISP                                    CCCMS 07/08/2020 - 08/31/2020             N         07/14/2020 00:00          VSP                II           04/05/2020 09:27          07/08/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       33 days -No movement due to
ISP                                    CCCMS 07/29/2020 - 08/31/2020             Y         07/30/2020 00:00          CRC                II           08/18/2020 14:42          07/29/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       81 days -No movement due to
ISP                                    CCCMS 06/11/2020 - 08/31/2020             N         06/18/2020 00:00          RJD                III          06/05/2020 20:50          06/11/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       46 days -No movement due to
ISP                                    CCCMS 07/16/2020 - 08/31/2020             N         07/27/2020 00:00          VSP                II           02/20/2020 16:35          07/16/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       54 days -No movement due to
ISP                                    CCCMS 07/08/2020 - 08/31/2020             Y         07/14/2020 00:00          VSP                II           08/21/2020 21:42          07/08/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       87 days -No movement due to
ISP                                    CCCMS 06/05/2020 - 08/31/2020             N         06/17/2020 00:00           CCI               IV           04/23/2019 12:13          06/05/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       46 days -No movement due to
ISP                                    CCCMS 07/16/2020 - 08/31/2020             N         07/27/2020 00:00         HDSP                IV           11/14/2019 15:24          07/16/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       96 days -No movement due to
ISP                                    CCCMS 05/27/2020 - 08/31/2020             N         06/03/2020 00:00          SOL                II           04/11/2020 10:05          05/27/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       75 days -No movement due to
ISP                                    CCCMS 06/17/2020 - 08/31/2020             N         07/03/2020 00:00          RJD                III          05/07/2019 14:42          06/17/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       94 days -No movement due to
ISP                                    CCCMS 05/29/2020 - 08/31/2020             N         06/03/2020 00:00          PVSP               III          03/18/2020 14:29          05/29/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
ISP                                    CCCMS 08/19/2020 - 08/31/2020             N         05/12/2020 00:00          CMC                II           12/21/2019 23:21          08/19/2020         MH Change
                                                                                                                                                                                                                                                                                       132 days -No movement due to
ISP                                    CCCMS 04/21/2020 - 08/31/2020             N         05/01/2020 00:00          SATF               III          10/24/2019 16:22          04/21/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
ISP                                    CCCMS 08/28/2020 - 08/31/2020             N         07/15/2020 00:00                                                                    08/28/2020         MH Change
ISP                                    CCCMS 08/19/2020 - 08/31/2020             N         08/24/2020 00:00         MCSP                III          01/28/2020 10:45          08/19/2020         MH Change
                                                                                                                                                                                                                                                                                       53 days -No movement due to
ISP                                    CCCMS 07/09/2020 - 08/31/2020             N         07/13/2020 00:00          COR                II           04/24/2020 09:10          07/09/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       131 days -No movement due to
ISP                                    CCCMS 04/22/2020 - 08/31/2020             N         04/29/2020 00:00          VSP                II           04/09/2020 09:28          04/22/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       82 days -No movement due to
ISP                                    CCCMS 06/10/2020 - 08/31/2020             N         06/22/2020 00:00          RJD                III          01/16/2020 16:32          06/10/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
ISP                                    CCCMS 08/19/2020 - 08/31/2020             N         08/24/2020 00:00          DVI                III          03/10/2020 15:20          08/19/2020         MH Change
                                       EOP 05/21/2020 - 07/24/2020, CCCMS                                                                                                                                                                                                              102 days -No movement due to
ISP                                                                              N         08/05/2020 00:00         HDSP                IV           05/01/2020 06:15          05/21/2020         MH Change
                                       07/24/2020 - 08/31/2020                                                                                                                                                                                                                         Covid-19
                                                                                                                                                                                                                                                                                       109 days -No movement due to
ISP                                    CCCMS 05/14/2020 - 08/31/2020             Y         05/19/2020 00:00           SQ                II           04/24/2020 09:56          05/14/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       110 days -No movement due to
ISP                                    CCCMS 05/13/2020 - 08/31/2020             N         05/19/2020 00:00           SQ                II           04/24/2020 10:54          05/13/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       109 days -No movement due to
ISP                                    CCCMS 05/14/2020 - 08/31/2020             N         05/19/2020 00:00          SATF               II           04/24/2020 10:54          05/14/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       109 days -No movement due to
ISP                                    CCCMS 05/14/2020 - 08/31/2020             N         05/19/2020 00:00          CTF                II           04/25/2020 10:14          05/14/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
ISP                                    CCCMS 08/19/2020 - 08/31/2020             N         08/21/2020 00:00          COR                II           04/24/2020 09:10          08/19/2020         MH Change
                                                                                                                                                                                                                                                                                       35 days -No movement due to
ISP                                    CCCMS 07/27/2020 - 08/31/2020             N         07/30/2020 00:00          PVSP               III          10/02/2019 17:34          07/27/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
                                                                                                                                                                                                                                                                                       60 days -No movement due to
ISP                                    CCCMS 07/07/2020 - 08/31/2020             N         07/13/2020 00:00          DVI                III          12/05/2019 16:03          07/02/2020         MH Change
                                                                                                                                                                                                                                                                                       Covid-19
Case 2:90-cv-00520-KJM-DB Document 6863 Filed 09/15/20 Page 8 of 9




                     Exhibit B
                                                                               Case 2:90-cv-00520-KJM-DB Document 6863 Filed 09/15/20 Page 9 of 9
MHSDS Inmates at Desert Institutions Historical MH Upon Arrival
Run Date: 09/01/2020 08:10 AM
Run By: rodney.price
Institutions Selected: CAC, CAL, CCC, CEN, CVSP, ISP
Date Range: 08/01/2020 - 08/31/2020
Selection Criteria This report generates a list of MHSDS inmates who were housed for any length of time at a desert institution and were
MH Upon Arrival.
R2
                                                                                                                         Endorsement                              Arrival Date to Desert                                                   Departure Date From   Arrival Date to Endorsed Transfer Timeline
     Institution       CDC Number          Last Name       MHSDS Begin Date Medical Hold         Endorsement Date                          Endorsement Level                                              MH LOC           MHLOC History                                                                                     Comment
                                                                                                                          Institution                                   Institution                                                            Institution          MHSDS Institution         (Hours)

                                                                                                                                                                                                                            MH Upon
CVSP                                                         11/17/2018              N        04/13/2020 09:18               COR                 NA            04/28/2020 15:38            CCCMS 11/27/2018 - 08/31/2020                                                                                      Out to Court
                                                                                                                                                                                                                             Arrival
